DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 22, 25-33, 35-38 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipted by Amann U.S. PGPub 2017/0039516.
Regarding claims 20, 37 and 38, Amann discloses an indoor location system for supporting a manufacturing control of process courses in an industrial manufacturing of workpieces in a manufacturing plant in which a group of objects are each independently movable within the manufacturing plant, the indoor location system comprising: a plurality of mobile transceivers (e.g. wireless beacons), each of the mobile transceivers including a position signal module configured to be operable in a localizing mode for determining a position of a selected mobile transceiver of the mobile transceivers, each of the mobile transceivers being spatially assignable to a corresponding object from the group of objects (e.g. abstract; pg. 3, ¶32 and 37-41; pg. 6, ¶72; pg. 7, ¶84; pg. 8, ¶87 and 94; Fig. 1 and 5-6B), wherein the indoor location system is configured to: determine the position of the selected mobile transceiver based at least on runtimes of electromagnetic signals between the mobile transceivers (e.g. abstract; pg. 3, ¶32 and 37-41; pg. 6, ¶72; pg. 7, ¶84; pg. 8, ¶87 and 94; Fig. 1 and 5-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amann as applied to the claims above, and further in view of Mindell et al. U.S. PGPub 2016/0363663.
Regarding claim 21, Amann discloses the indoor location system of claim 20, wherein the position signal modules of the mobile transceivers are configured as part of a location system, and wherein at least one of the position signal modules is configured to perform at least one of: receiving power from a power source of an associated mobile transceiver for operating the localizing mode, or setting time delays between received signals and transmitted signals (e.g. abstract; pg. 3, ¶32 and 37-41; pg. 6, ¶72; pg. 7, ¶84; pg. 8, ¶87 and 94; Fig. 1 and 5-6B), and wherein the at least one of the position signal modules includes at least one of: a signal receiver, a signal transmitter, and an antenna system for receiving and radiating signals, a signal processor configured to process the received signals and to 
 	Regarding claim 21, Amann does not explicitly disclose a location system configured to operate in a range from 1 GHz to 200 GHz. Regarding claim 34, Amann does not explicitly disclose mobile transceivers that are configured as part of a location system based on Ultra Wide Band (UWB) technology.
 	Regarding claim 21, Mindell discloses a location system configured to operate in a range from 1 GHz to 200 GHz (e.g. pg. 6, ¶74-77; pg. 12¶121). Regarding claim 34, Mindell discloses mobile transceivers that are configured as part of a location system based on Ultra Wide Band (UWB) technology (e.g. pg. 8, ¶71-80).
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to operate the locations system within the specified range and utilize UWB technology. One of ordinary skill in the art would have been motivated to do this since these are viable ways to operate an indoor location system.
 	Therefore, it would have been obvious to modify Amann with Mindell to obtain the invention as specified in claims 21 and 34.

Allowable Subject Matter
Claims 23, 24, 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
December 28, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116